711 N.W.2d 304 (2006)
474 Mich. 1068
BOARD OF TRUSTEES OF the POLICEMEN/FIREMEN RETIREMENT SYSTEM OF the CITY OF DETROIT, Plaintiff-Appellee,
v.
CITY OF DETROIT, Mayor, Chief Financial Officer/Finance Director, Treasurer, and City Council of the City of Detroit, Defendants-Appellants.
Board of Trustees of the Policemen/Firemen Retirement System of the City of Detroit, Plaintiff-Appellee,
v.
City of Detroit, Mayor, Chief Financial Officer/Finance Director, Treasurer, and City Council of the City of Detroit, Defendants-Appellants.
Docket No. 129084-5, COA Nos. 253343, 260069.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the June 2, 2005 judgment *305 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.